Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on 4/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “granules and fines” in claim 4 and 8 render the claim indefinite. The term “granules and fines” is not defined by the claim, the specification does not provide a standard for ascertaining a requisite particulate characteristics to distinguish classification into one of the two designations and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   For purposes of examination “granules” and “fines” will be interpreted as at least inclusive of any two differing particulate matter.  
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Heidel et al (US 6,436,510; hereafter Heidel) in view of Schelhorn et al (WO97/45607; hereafter Schelhorn).
Claim 1: Heidel teaches a method of making a roofing shingle (See, for example, abstract) comprising: 
forming a non-woven polyester sheet having a mass of at least 100 grams per square meter (See, for example, col 1 lines 50-col 2 line 40, and col 5 lines 47-55); 
coating said non-woven polyester sheet with a fire retardant (See, for example, abstract, col 4 lines 10-18); 
Heidel further teaches wherein textile sheet is subsequently bituminized on both sides in a conventional manner with any bitumen or polybitumen suitable for producing roofing membranes (See, for example, col 5 lines 25-29).  But it is silent as to the steps of such “conventional” processing so it does not explicitly teach  heating asphalt to a liquid state; applying said asphalt in said liquid state to a first side of said polyester sheet and to a second side of said polyester sheet; allowing said asphalt to cool in ambient air.  Schelhorn teaches a method of forming asphalt roofing products (See, for example, title, abstract, Fig 1).  Schelhorn further teaches wherein nonwoven webs of polyester can predictably get bituminized on both sides by passing through a liquid coater (12) containing molten asphalt (See, for example, pg 4 lines 1-18).  As both Heidel and Schelhorn are directed to dual side bituminizing of polyester nonwovens for shingle applications, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the bituminizing process of Schelhorn comprising heating asphalt to a liquid state and applying said asphalt in said liquid state to a first side of said polyester sheet and to a second side of said polyester sheet as such molten asphalt application is conventional and a predictable means to provide a bituminous coating on opposing sides of the web; and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Schelhorn further teaches wherein its bituminizing process further comprises following the asphalt application, the member cools (See, for example, see, for example, pg 5 lines 18-21).  Schelhorn is silent as to the conditions for cooling, but when such particular conditions are not articulated, one of ordinary skill in the art would assume ambient conditions.   Alternatively, for sake of arguments, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated cooling under ambient air conditions as such conditions are freely and readily accessible and would require no additional tooling; further still, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 4: refer to the rejection of claim 1 above.  Heidel further teaches an impact resistant roofing shingle (see, for example, abstract, col 5 lines 44-55, resistance provided by the materials used therein relative to not using such material, and would be resistant to any degree of impact less than that which would cause failure); and wherein the sheet is made from a plurality of extruded (meltspun) viscoelastic (thermoplastic) polyester fibers that are entangled using a needle punch process (needling) and fused together using heat and pressure (calendaring) (See, for example, col 2 lines 10-15, col 2 lines 50-col 3 line 27, col 5 lines 44-55; wherein combination of such treatments are disclosed as suitable and even preferred).   Heidel further teaches mixing a fire retardant with said liquid asphalt to form a fire retardant asphalt (See, for example, col 4 lines 54-55).  Heidel further teaches application of granules (granules) and fines (sand) to said fire retardant asphalt to form a shingle material (See, for example, col 5 lines 49-51).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Heidel in view of Schelhorn as applied to claim 1 above, and further in view of Hilsenbeck (US 2015/0322263; hereafter Hilsenbeck).
Claims 2-3: Heidel in view of Schelhorn teach the method of claim 1 above, and Schelhorn further teaches wherein various additives / modifiers can be added to the molten asphalt to alter its properties (See, for example, pg 4 lines 11-18).  But it is silent at to the mode of preparing the molten asphalt and it does not explicitly teach mixing additives, further naphtenic oil, with said asphalt in said liquid state to reduce the equiviscous temperature of said asphalt.  Hilsenbeck teaches a method of upgrading asphalt into compositions suitable for shingles (See, for example, abstract).  Hilsenbeck further teaches wherein various additives can be mixed with molten asphalt to alter it properties and allow for cost savings by allowing the conversion of non-coating grade to coating grade asphalt (See, for example, [0020],[0024] [0031]).  Specifically properties of softening point and viscosity can be lowered to provide non-coating grade paving grade asphalts to become coating grade (See, for example, [0024], [0031-40]).  Hilsenbeck further teaches wherein naphthenic oil (naphtha resid) predictably functions as a softening agent and flexibilizer (See, for example, Fig 6, [0040]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated mixing additives as taught in Hilsenbeck, further including naphthenic oil (naphtha resid), into molten asphalt, as such additive(s) would predictably allow for the cheaper and more accessible production of coating grade asphalt from non-coating grade asphalt and reducing the equiviscous temperature / softening temperature / viscosity from the non-coating grade to allow predictable application for shingles.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heidel in view of Schelhorn as applied to claim 1 above, and further in view of Jolitz et al (US 4,804,696; hereafter Jolitz).
Claim 5: Heidel in view of Schelhorn teach the method of claim 4 (above), but do not explicitly teach wherein the fire retardant material is ammonium sulfate.  Jolitz teaches a method of preparing a flame retardant asphalt composition for roofing materials such as shingles further those supported on polyester reinforcement (See, for example, abstract, col 1 lines 11-15, col 1 lines 41-44, col 3 lines 1-2).  Jolitz further teaches wherein ammonium sulfate is an inexpensive, known fire retardant which can be mixed with molten asphalt to provide a fire retardant asphalt composition (See, for example, col 1 lines 40-66, col 2 lines 61-66).  Therefore as both Heidel and Jolitz are directed to enhancing fire resistance to polyester reinforced shingles, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a fire retardant comprising ammonium sulfate as such a material is a known retardant in the art to be mixed with molten asphalt and applied to polyester,  it is inexpensive, and it would predictably provide fire retardant properties to the roofing material.

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Heidel in view of Schelhorn and Jolitz as applied to claim 5 above, and further in view of Hilsenbeck.
Claim 6-7: refer to the rejection of claim 5 over Heidel in view of Schelhorn and Jolitz and the rejection of claims 2-3 above over Heidel in view of Schelhorn and Hilsenbeck.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heidel in view of Schelhorn as applied to claim 4 above, and further in view of Chen (CN104452104; hereafter Chen).
Claim 8: refer to the rejection of claim 4 above.  Heidel further teaches wherein the polyester used for the spunbonded nonwoven component can be modified to be flame-inhibiting (See, for example, col 2 lines 34-40), but is silent as to its preparation, so it does not explicitly teach mixing polyester and a fire retardant in a dry state and heating the two to form a fire retardant and polyester liquid.  Chen teaches a method of preparing flame retardant polyester nonwoven webs (See, for example, description, [0002], [0004], [0017-0020]).  Chen further teaches wherein such flame retardant polyester can predictably be formed by mixing raw materials including polyester chips and the flame-retardant masterbatch pellets and then meltspinning a molten mixture thereof (see, for example, [0017-0021] and claim 4).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated mixing polyester and a fire retardant in a dry state and heating the two to form a fire retardant and polyester liquid as steps would predictably produce a flame-inhibiting polyester for spunbonded nonwovens, since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference and/ or since the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).
Claim 9: Heidel further teaches coating said porous fire retardant polyester sheet with a fire retardant material (See, for example, abstract, col 4 lines 10-18).
Claim 10: Heidel further teaches mixing a fire retardant with said liquid asphalt (See, for example, col 4 lines 54-55).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heidel in view of Schelhorn and Chen as applied to claim 1 above, and further in view of Hilsenbeck.
Claim 11: refer to the rejection of claim 8 over Heidel in view of Schelhorn and Chen and the rejection of claims 2-3 above over Heidel in view of Schelhorn and Hilsenbeck.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712